DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  
Claim 5, page 19, line 2, “the ground” should read as “a ground”.
Claim 16, page 21, line 4, “the storage device” should read as “a storage device”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 10,930,366 B2. Specifically, the claimed “system” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,930,366 B2.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,930,366 B2.

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 2 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,930,366 B2.

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 3 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,930,366 B2.

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 3 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,930,366 B2.

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 4 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,930,366 B2.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 5 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 10,930,366 B2.

Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 7 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 10,930,366 B2.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 9 of U.S. Patent No. 10,930,366 B2. Specifically, the claimed “integrated circuit” as recited in claim 9, including its features, are repeated in claim 9 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 10,930,366 B2.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 10 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 10,930,366 B2.

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 10 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 10,930,366 B2.

Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 11 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 10,930,366 B2.

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 11 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 10,930,366 B2.

Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 12 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 12 of U.S. Patent No. 10,930,366 B2.

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claim 13 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 10,930,366 B2.

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 16 are similarly recited in claim 16 of U.S. Patent No. 10,930,366 B2. Specifically, the claimed “method” as recited in claim 16, including its features, are repeated in claim 16 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being anticipated by claim 16 of U.S. Patent No. 10,930,366 B2.

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 17 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 17 of U.S. Patent No. 10,930,366 B2.

Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claim 18 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 18 of U.S. Patent No. 10,930,366 B2.

Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 19 are similarly recited in claim 19 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 19 are rejected under nonstatutory double patenting as being anticipated by claim 19 of U.S. Patent No. 10,930,366 B2.

Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,930,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 20 are similarly recited in claim 20 of U.S. Patent No. 10,930,366 B2. Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being anticipated by claim 20 of U.S. Patent No. 10,930,366 B2.

Allowable Subject Matter
Claims 1-20 would be allowed if the Applicant overcomes the nonstatutory double patenting as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Nightingale et al. (U.S. Patent Application Publication No. 2003/0212968 A1) discloses: A system, comprising: 
a master bus (Fig. 2: “4”, Master #1-3) electrically coupled to a master multiplexer (Fig. 2: Addr/ctrl mux or Write data/mus) controlled by a[n Arbiter] signal (Fig. 2: Arbitration mechanism 18. Paragraph [0033]: “FIG. 2 schematically illustrates the multiple cut-down bus master emulations 4 being provided within a single bus master emulation environment 16. Such a single bus master emulation environment 16 enables the action of the various bus master emulations 4 to be coordinated and, in particular, conflicts between the bus master emulations 4 to be detected and appropriate arbitration performed by an arbitration mechanism 18.”) . . . , wherein each slave bus is electrically coupled to a respective slave multiplexer to select between a respective slave PHY and the master bus (Fig. 2: Slave # 1-3 are coupled to Addr/ctrl mux or Write data/mus).
Figure 2 of Nightingale is illustrated below for convenience.

    PNG
    media_image1.png
    556
    839
    media_image1.png
    Greyscale

Higuchi (U.S. Patent Application Publication No. 2016/0292123 A1) discloses: a master bus (Fig. 1: bus master 10) electrically coupled to a master multiplexer (Fig. 1: MUX 32A) .… to select between a master physical interface (PHY) (Fig. 1: selects read data to be transferred through the read data bus 44 to bus master 12) and a slave bus of a plurality of slave buses (Fig. 1: write data transfer path 46 for transferring write data to the bus slaves (S1, S2)).
Figure 1 of Higuchi is illustrated below for convenience.

    PNG
    media_image2.png
    466
    567
    media_image2.png
    Greyscale

Ryu et al. (U.S. Patent Application Publication No. 2001/0021903 A1) discloses: a master bus electrically coupled to a . . . mode signal to select between a master physical interface (PHY) and a slave bus of a plurality of slave buses (Paragraph [0209]: “The other embodiment of the data transfer through the bus will be explained. The bus normally sends an instruction to write or read data only in the direction from the bus master to the bus slave. When a high performance bus cannot immediately respond to the read/write request sent from the bus master to the bus slave, the bus disconnects the communication, and then actively returns a value in the reverse direction from the bus slave to the bus master. This method is termed split transfer. The split transfer means a series of operations in which the master transmits an instruction to the slave, and after the transmission is completed, the slave transmits an instruction to the master in turn. The split transfer is achieved by a high performance bus. The simulation of the split transfer according to the embodiment will be explained.”).
However, the Examiner finds Nightingale, Higuchi and Ryu do not teach or suggest the claimed “system, comprising: a master bus electrically coupled to a master multiplexer controlled by a test mode signal to select between a master physical interface (PHY) and a slave bus of a plurality of slave buses, wherein each slave bus is electrically coupled to a respective slave multiplexer to select between a respective slave PHY and the master bus; a plurality of electrical circuits, wherein each electrical circuit of the plurality of electrical circuits is electrically coupled to one of: the master bus or a slave bus of the plurality of slave buses; and a test interface electrically coupled to the master bus.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 9, the Examiner finds Nightingale, Higuchi and Ryu do not teach or suggest the claimed “integrated circuit, comprising: a substrate; a plurality of electrical circuits disposed on the substrate, wherein each electrical circuit of the plurality of electrical circuits is electrically coupled to one of: a master bus or a slave bus of a plurality of slave buses; and a test interface electrically coupled to the master bus, wherein the test interface comprises a test mode signal to manage selective electrical coupling of the master bus to one of: a master physical interface (PHY) or a slave bus of the plurality of slave buses, wherein each slave bus of the plurality of slave buses is selectively electrically coupled to one of: a respective slave PHY or the master bus.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 9 as allowable over the prior art.  

Regarding independent claim 16, the Examiner finds Nightingale, Higuchi and Ryu do not teach or suggest the claimed “method, comprising: identifying, among a plurality of electrical circuits, an electrical circuit to be accessed via a test interface electrically coupled to a master bus; identifying, among a plurality of slave buses of the storage device, a slave bus electrically coupled to the electrical circuit; asserting a test mode signal to manage electrical coupling of the slave bus to the master bus; and accessing the electrical circuit via the test interface.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  

	Claims 2-8, 10-15 and 17-20 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112